DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al. (US 6,800,706) for the same rationale as set forth in the previous Office Action mailed October 27, 2021.
Response to Arguments
The rejections under 35 U.S.C. 112 are withdrawn in view of the claim amendments filed January 12, 2022, however, Applicant's arguments over the rejections under 35 U.S.C. 103 are not persuasive.
Applicants’ discussion over the higher percentage of comonomer incorporation of the claimed metallocene does not carry much weight as the claimed metallocenes are not limited by any abilities of copolymerizations.  Similarly, the discussions over the teaching of US 6,342,622 are also irrelevant since the current rejections are based on Kanamaru’s teaching.
Applicants attempt to disqualify the validity of Kanamaru’s metallocene complexes is noted.  However, according to MPEP:
A patent shall be presumed valid. Each claim of a patent (whether in independent, dependent, or multiple dependent form) shall be presumed valid independently of the validity of other claims; dependent or multiple dependent claims shall be presumed valid even though dependent upon an invalid claim. The burden of establishing invalidity of a 

Since Applicants have not yet provided any evidences to establish invalidity of Kanamaru’s metallocene complexes, the rejections under 35 U.S.C. 103 as being unpatentable over Kanamaru are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763